Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The specification has been amended as follows: 
CROSS REFERENCE TO RELATED APPLICATION
This application is a continuation of U.S. Application Number 15/988,836 filed May 24, 2018, now U.S. Patent 10,899,928, which claims the benefit of priority to PCT Application No. PCT/US2017/034262, filed on 24 May 2017, both of which applications are incorporated herein by reference in their entirety.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although Spece teaches a coating composition comprising ethyl esters of fatty acids and corn oil, Spece does not teach the composition comprising a free fatty acid content and an ion content. 
Although Bootsma teaches an oil composition comprising a fatty acid content and an ion content, there is no motivation in Bootsma to have these content as the contents in Spece. 
There is no motivation in Bootsma to incorporate an ion into the composition in Spece. 

Further, although Liu teaches an oil comprising ethyl esters of fatty acids and a content of a free fatty acid, Liu does not teach an ion content. 
Although Bootsma teaches an oil composition comprising an ion content, there is no motivation in Bootsma to have this content as the ion content in Spece. 
There is no motivation in Bootsma to incorporate an ion into the composition in Spece. 
Further, the terminal disclaimer filed 5/10/22 has been approved and therefore all double patenting rejections have been overcome. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	6/13/22